Title: To Thomas Jefferson from Nathanael Greene, 16 March 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Camp at the Iron Works, 10 Miles from Gilford Court House, March 16th, 1781.

Having formed a junction on the 8th with Colonel Campbells detachment of 18 Months Men and a Body of Carolina Militia under the command of General Butler, I determined to advance towards the Enemy and give them Battle upon the first favorable opportunity. On the 14th, we marched to Gilford Court House and took a position within 8 Miles of the Enemies encampment, with a view to attack them the next Morning, but they anticipated our designs and moved down upon us. We were in perfect readiness to receive them. A severe conflict ensued and after a struggle of near two Hours the Enemy gained the advantage of the field and four pieces of Artillery which could not be brought of[f] for the want of Horses, most of them being killed on the field. Our Army retired in good order to this place, and are now in the most perfect readiness to give the Enemy Action again. The Carolina Brigades of Militia neglected to take advantage of their position, but fled, (at least the greater part of them, without giving more than one fire) and let in the Enemy upon the second Line, which was composed of Virginians under the command of Generals Stevens and Lawson. Here they met with a warm reception and were very much gauled by an incessant fire which lasted for a considerable length of time. Superior discipline at length prevailed, and the Militia were drove back upon the Continental Troops which made the Action general, but the Enemy breaking through the 2d. Maryland Regiment terminated the fortune of the Day in their favor. However, except the honor of the field they have nothing to boast off. Our loss is very trifling, not more than 300 killed, wounded, and taken; that of the Enemys, from a variety of circumstances and the best intelligence I can get, to at least six hundred. Having encumbered them with a number of Wounded Men, I have nothing to lament but the loss of several valuable Officers, killed and wounded. Among the former is Major Anderson, and among the latter Genl. Stevens.
It would be ungenerous not to say that the conduct of the Virginia Militia deserves my warmest approbation. Generals Stevens  and Lawson with all the Officers under them did themselves great honor.
I should be glad if your Excellency would order some of the stalled Beeves to be sent on immediately to this Army, as the Country about here is almost exhausted of every necessary.
I have the honor to be Your Excellencys mo: obt. hble servt.,

Nath Greene

